LISA R. J, PORTER
JP Law PC
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
(503) 245-6309
OSB NO. 025035
Attorney for Plaintiff


                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF OREGON


Jake J Riegel,
                       Plaintiff,                                           Civil Action No. 3:18-cv-00436-JO
vs.

                                                                            ORDER GRANTING AWARD
COMMISSIONER of Social Security,                                            OF EAJA FEES, EXPENSES
_ _ _ _ _ _.:;:D~ef:.:e.:::n.:::da:::u::..:t'--_ _ _ _ /                    COSTS

                                                       ORDER

         Based upon the Plaintiff's Petition, the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(l)(A) the assignment ofEAJA fees to Plaintiff's attorney by Plaintiff, as discussed in

Astrue v Ratliff, 130 S. Ct. 2521 U.S. (2010), and 28 U.S.C. § 1920 it is hereby ordered that

EAJA attorney's fees of$7,927.65 and expenses $6.90 and costs of$10.10, if not subject to any

offset allowed under the U.S. Department of the Treasuty's Offset Program as discussed in

Ratliff shall be paid to the Plaintiff, and mailed to the attorney's office.

         Done this     ;)..,J.   day of _   __:'iJ.ac_=--=--·'----'' 2019

                                                                      ~  ··~
                                                                       Jge
Presented by:

s/Lisa R.J. Porter
Lisa R.J. Porter, OSB 025035
Attorney for Plaintiff
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
